ARCHBAED, Judge
(concurring). It is conceded that if the right to approve or disapprove of an application by a carrier to charge more *865for a shorter than for a longer haul is left by the fourth section of the interstate commerce act, as it is-at present amended, to the uncontrolled discretion of the Commission, the section is invalid; also, that the proviso, taken as it reads, in terms confers such unlimited discretion; and that the section is only, therefore, to be saved in case a guide is found in other provisions of the statute.
“That section provides,” says Mr. Commissioner Prouty, “that no carrier shall charge more for the short than for the long haul, unless upon application to the Commission permission to do so is granted by it. If this section were read by itself, and were taken at its literal face meaning, the Commission would possess unrestricted power to grant or deny such application. It could permit in one case and refuse in another, according as its fancy might dictate. So construed, the proviso would.probably be void as a delegation of legislative authority. The making of rates is a legislative function. To say whether a carrier shall or shall not be allowed to charge more for the short than for the long haul is virtually the making of rates, and therefore an attribute of the Legislature. To invest an administrative body like this Commission with that unrestricted and unguided authority would be to give it legislative power, which cannot be done under our federal Constitution. It is one thing to authorize such a body to administer the law in accordance with certain rules and standards prescribed by the Legislature and an entirely different tiling to turn over to it the exercise of the legislative discretion itself.” Proceeding to consider whether the proviso could be separated from the rest of the section and the prohibitive part of it, where the charging of more for a shorter than for a longer haul over the same line in the same direction is forbidden, be sustained without regard to it, it was further held that the proviso was an essential part of the section which manifestly would not have been enacted without it, and that the whole must therefore stand or fall together. This is a correct exposition of the law, and could not have been better stated than is done in the opinion of the Commission.
But I do not see how, in the-face of it, to escape the conclusion that the section is invalid. It is sustained by the Commission by importing into it the provisions of the first and third sections, which respectively prohibit unreasonable rates and unjust discriminations, where the requisite guide is found, as it is claimed, for the action of the Commission. “Bearing in mind,” says the same learned and able Commissioner, “the authority which the Commission now administers in prescribing a reasonable rate and in declaring and correcting an undue preference, it seems evident that the purpose of Congress was to commit to this body the duty of determining whether, if the carrier was permitted to charge a higher rate at the intermediate point, that would result in a violation of the provisions of the act. But in so doing the Commission cannot act arbitrarily. It must investigate each case, and if after such investigation it is of the opinion that a departure from the rule of the fourth section would not result in unreasonable rates or undue discrimination it must permit that departure. If, upon the other hand, it is of the contrary opinion, it must refuse the *866permission. Such is the only possible construction which can be put upon this section in connection with the entire act, and if any doubt as to the real purpose of Congress could exist, it must be effectively put at rest by an examination of the history of the passage of this measure.”
Undoubtedly the statute is to be taken as a whole, and the different sections read together; but I fail to see how this helps out the matter. By the first section it is prescribed that all charges for any service rendered or to be rendered by carriers subject to the act in the transportation of passengers or property shall be just and reasonable, and every unjust and unreasonable charge is prohibited and declared unlawful. This does no more than enact the common into the federal law, and neither adds to nor detracts from the rights of such carriers, except as it inferentially recognizes their right to a just and properly remunerative rate, in prohibiting an unjust and unreasonable one. But how does this assist the Commission in any given case whether to enforce or relieve the carrier from the greater short than long haul charge prohibited by the first part of the section in question, or what direction or guide to that end does it afford? No doubt it insures to the carrier that the short-haul charge shall be reasonably remunerative where it has not been voluntarily abandoned, although the Commission in the order made has entirely disregarded this. But that is only half of tire problem to be solved, if, indeed, it is that much. The point is that it affords no guide in determining when a disparity between the short and the long haul shall be permissible, which is the question which in each case is to be decided by the Commission.
•But it is further said that at this juncture the third section comes in, and authorizes a less charge for a long than- for a short haul,, provided an undue or unreasonable preference or advantage does not result to any person or locality over any other. But this provision of the statute is not permissive, but prohibitive. It forbids in brief any undue, discrimination, as the first forbids unjust or unreasonable rates, or the fourth the particular kind of discrimination against which it is leveled. It may be, correlatively or by inference, that a right to discriminate is recognized when it can be done without injustice .or prejudice. But how, again, does this afford a guide to the Commission in determining wheil a greater short than long haul charge shall be sanctioned? The fourth section in express terms declares that, except as extenuated by the action of the Commission, a greater short than long haul charge is per se a discrimination and advantage which is unjust and undue, and not to be tolerated. And how is it possible, then, to say that a' prohibition against what is undue furnishes a guide or rule in determining when it shall result that that which so on its face is to be regarded as undue shall no longer be so? There shall be no undue discrimination, says the third section. A greater short than long haul charge is an undue discrimination, says the fourth. Aijc what, then, do you arrive by combining the one with the other ? Or where is there to be found the criterion or standard which is to enable the Comrifission to say when and under what circumstances that which it is bound otherwise to say is an- unjust and undue preference or advan*867tage of one locality over another is not so? All the guide there is, is its say-so. But, if it rests merely on that, the enactment is confessedly void, and the action of the Commission has nothing to sustain it. And that is the only conclusion which I can reach with regard to it. It is held good by the court for the reasons given by tlie Commission; but to this Í cannot agree, and feel compelled in consequence to give expression to the views which I entertain to the contrary. There are at least such grave doubts with regard to the validity of the section that the question might well be passed by at this time; there being other grounds upon which the invalidity of the action of tlie Commission may be rested.
For there can be no reasonable doubt that, assuming that the fourth section is valid, the orders of the Commission go far beyond the power conferred by it. The authority given by the proviso is upon application of the “carrier in special cases after investigation to permit the charging of less for longer than for shorter distances; the Commission having the right from time to'time to prescribe the extent to which the carrier may be relieved from the absolute prohibition against this, which is otherwise imposed upon it. There must thus in each instance be.an application by a carrier, and a special case which entitles the carrier to relief — whatever that may mean- — must be set up and made out. _ And this fixes the limits of the Commission's authority. Its duty is to investigate what is so brought before it, and, if a case warranting it appears, to approve the application, or, if not, to refuse it. The Commission cannot go on, if it does not approve and make rates, or lay down rules by which they shall be made, upon its own initiative. The carrier, in making application for approval, does not submit or subject itself to any such exaction. The right to inaugurate to this extent still remains with the carrier the same as before the amendment. The authority assumed by the Commission here is not to be implied from the right to prescribe the extent to which from time to time the carrier may be relieved, in the words of the statute. This refers to the special case in each instance which the carrier is required to make out in order to get the approval of the Commission, and is necessarily confined to it. In this respect the phraseology of the section is not changed, and it never by any previous construction was carried outside of this ; nor is there anything now which requires it. It may be that the applications made by the carriers here for the approval of existing, long and short haul tariffs, blanketing the country, went beyond tlie statute. But if that was the case, the proper course to pursue was to throw them out upon that ground. The mere fact that they were in this form gave the Commission no authority to go oil and prescribe rates by the wholesale.
The orders in controversy extend to the entire continent from east to west, saving only a comparatively small section in the southeast, which is reserved for subsequent consideration. This cannot by the broadest construction of the law be brought within it. By no device can the whole United States he made a “special case”; nor can the Commission, upon any just conception of its powers, lay down a hard and fast rule, which shall apply to every long and short haul case, *868wherever originating or whatever its destination, from east to west across the country. Nor is this saved by the establishment of zones with varying percentages. As pointed out in the opinion of the court,, this entirely disregards the right of the carriers to have considered what in each instance is a reasonable rate between points involved. It also overrides the established right of the carriers to make a less than reasonable rate to and from competitive points from whatever cause that competition arises. And it is an attempt to overcome the advantages possessed by coast over inland cities, in-the face of what nature has provided. All this is fully discussed in the opinion' of the court, in which I fully concur, and to which I can add nothing of consequence.
■ For these reasons, without regard to any others, the orders of the Commission were clearly invalid, and an injunction against them is properly to be granted; the motion to dismiss being necessarily overruled as the consequence. But I cannot see my way to go beyond this and declare the fourth section valid, on which, if anything is to be said, my opinion is to the contrary.